OPINION — AG — ** TAG AGENT — APPOINTMENT — LEGISLATOR — CONFLICT OF INTEREST ** ARTICLE V, SECTION 23 OF THE OKLAHOMA CONSTITUTION, (WHICH PROHIBITS A LEGISLATOR, DURING HIS TERM OF OFFICE, AND FOR TWO YEARS THEREAFTER, FROM HAVING A DIRECT OR INDIRECT INTEREST IN A CONTRACT WITH THE STATE OF OKLAHOMA, WHICH WAS AUTHORIZED BY LAWS PASSED DURING THE TERM FOR WHICH HE WAS ELECTED) PROHIBITS THE SPOUSE OF A FORMER STATE SENATOR, WHOSE TERM ENDED IN NOVEMBER, 1986, FROM ENTERING INTO A MOTOR LICENSE AGENT CONTRACT WITH THE OKLAHOMA TAX COMMISSION IN THE SPRING OF 1987, BECAUSE SUCH CONTRACTS WERE AUTHORIZED BY A LEGISLATIVE ENACTMENT PASSED DURING THE LAST TERM OF OFFICE FOR WHICH HER HUSBAND WAS ELECTED, AND TWO YEARS HAVE NOT ELAPSED SINCE THE END OF THAT TERM. CITE: OPINION NO. 74-166, OPINION NO. 72-288, OPINION NO. 71-233, OPINION NO. 82-048, OPINION NO. 81-152, OPINION NO. 81-129, OPINION NO. 72-292, 47 O.S. 1143 [47-1143], 47 O.S. 1140 [47-1140] (NEAL LEADER) ** SEE OPINION NO. 90-522 (1990) ** SEE OPINION NO. 90-688 (1990) ** SEE OPINION NO. 88-527 (1988) **